Citation Nr: 1233620	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-16 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2003 rating decisions in which the RO denied claims for service connection for posttraumatic stress disorder (PTSD) and hepatitis C.  In August 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2004, and the Veteran submitted a statement, accepted as a substantive appeal, in May 2004.

In August 2008, the Board remanded the matters of service connection for PTSD and hepatitis C to the RO via the Appeals Management Center (AMC) in Washington, DC, to fulfill the Veteran's request for a Board hearing.  Thereafter, in October 2008, the RO sent a letter to the Veteran asking that he clarify the type of Board hearing he desired.  Later that same month, correspondence was received from the Veteran's authorized representative that he no longer desired a Board hearing .  As such, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

A December 2008 rating decision granted service connection for PTSD and assigned an initial, 50 percent rating, effective January 4, 2002.  As such decision represents a full grant of the benefits sought as to the issue of service connection for PTSD, this matter is no longer before the Board.  

In January 2009, the Veteran, via his authorized representative, reiterated that he desired to continue his appeal as to the matter of service connection for hepatitis C.  Hence, after completing additional development, the RO readjudicated the Veteran's claim (as reflected in a July 2009 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.  

In February 2012, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  Following receipt of the VHA opinion, in May 2012, the Veteran and his representative were sent a copy of the opinion and given 60 days to submit additional evidence or argument.  A response was received from the Veteran's authorized representative in June 2012.  

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matters, the Board notes that the Veteran was previously represented by the Disabled American Veterans (DAV) (as reflected in an August 1998 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2004, the Veteran submitted a Privacy Act Waiver to allow Vietnam Veterans of America to have access to documentation and information otherwise protected under the Privacy Act.  In September 2005, he submitted a VA Form 21-22, signed in June 2004, appointing Vietnam Veterans of America as his representative.  The Board recognizes the change in representation.

Also, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's appeal.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


REMAND

Unfortunately, the Board finds that further RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision in this matter.  

The Veteran contends that he is entitled to service connection for hepatitis C.  In early statements submitted in conjunction with his appeal, the Veteran asserted that he contracted hepatitis C while serving in Vietnam through exposure to blood products from bagging dead bodies.  More recently, the Veteran's authorized representative contended that service connection may also be warranted for hepatitis C as secondary to drug abuse associated with service-connected PTSD.  

Pertinent to the current appeal, governing legal authority prohibits a grant of direct service connection for drug or alcohol abuse on the basis that such behavior represents willful misconduct.  See 38 U.S.C.A. §§ 105 , 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011); see also VAOPGPREC 2-97 (Jan. 16, 1997).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, another service-connected organic disease or disability.  38 C.F.R. § 3.301(c)(3).  Furthermore, organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(3).  

In order to qualify for service connection, a veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by the primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

As noted above, in February 2012, the Board requested a medical opinion addressing the etiology of the Veteran's currently diagnosed hepatitis C, pursuant to its authority under Part 20 of Title 38 of the Code of Federal Regulations.  See 38 C.F.R. § 20.901.  Pertinent to the current remand, the reviewing physician concluded that "it is very unlikely" the Veteran's hepatitis C virus was contracted while in service and instead pointed to the Veteran's extensive history of post-service intravenous drug use and needle sharing as the likely etiology given that such behavior is a "universally known risk factor for [hepatitis C virus]."  

Also of record and relevant to the current appeal, are multiple medical opinions suggesting that the Veteran's chronic polysubstance abuse, to include post-service intravenous drug use, may be related to his service-connected PTSD.  For example, a September 1998 VA PTSD examination report indicates that the Veteran's "dependencies appear to be all directly related to his primary PTSD."  Additionally, an October 2008 VA PTSD examination report notes the Veteran's report that his substance abuse is a coping mechanism for his PTSD and the examining psychologist's note that "[t]his is certainly a well-known and accepted rationale."  

The Board notes that the issue of entitlement to service connection for a substance abuse disability as secondary to service-connected PTSD has never been adjudicated by the RO.  Given the foregoing evidence, to include the May 2012 VHA opinion, the outcome of a claim of service connection for a substance abuse disability clearly impacts the matter currently on appeal.  As such, the Board finds these issues are inextricably intertwined, and should be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  

Under these circumstances, consideration of the Veteran's claim of service connection for hepatitis C, at this juncture, would be premature, and a remand is necessary such that the RO can properly adjudicate in the first instance the recently raised claim of service connection for a substance abuse disability as secondary to service-connected PTSD.  The Board also notes that, if such claim is denied, the RO must afford the Veteran the opportunity to perfect an appeal as to that issue.  

The Board also finds that additional action specific to the claim for service connection for hepatitis C is warranted.

The claims file currently includes outpatient treatment records and inpatient discharge summaries from VA Medical Centers (VAMCs) in Bath and Canandaigua, New York dated from 1983 through October 2008.  Unfortunately, it is clear from review of the file that such records are incomplete.  In this regard, there are no records pertaining to any gastroenterology consultations and/or visits, nor are the results of a November 2001 enzyme immunoassay test (referenced in a May 2004 VA examination report) of record.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should obtain from the Bath and Canandaigua VAMCs all outstanding, relevant treatment records pertaining to the Veteran, including records associated with  gastroenterology consultations and/or visits, as well as the results of a November 2001 enzyme immunoassay test (referenced in a May 2004 VA examination report), dated from 1983 to the present.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim currently on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should also inform the Veteran of the information and evidence needed to support a claim for service connection for hepatitis C as secondary to a service-connected disability, specifying what evidence VA will provide and what evidence the Veteran is to provide. 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

Finally, the RO should request information as to whether the Veteran continues to desire a hearing before a Decision Review Officer (DRO).  In October 2008, the Veteran, via his authorized representative, indicated that he no longer desired a Board hearing, but instead wanted a hearing before a local DRO.  This request was reiterated in a January 2009 correspondence.  Thereafter, the Veteran was scheduled for a local DRO hearing to be held in June 25, 2009; notice of such hearing was sent to the Veteran in April 2009.  On June 24, 2009, the Veteran's authorized representative submitted a statement to the RO indicating that the Veteran had left a voicemail message stating that he would be unable to attend the hearing and requesting that it be rescheduled.  The authorized representative withdrew the request for a DRO hearing and stated that she would confirm rescheduling of another hearing after speaking with the Veteran.  

There is no indication that the Veteran was thereafter contacted by the representative to discuss rescheduling the hearing.  The Board acknowledges that the RO deemed the hearing request to be withdrawn (as discussed in an August 2009 SSOC), however, the Veteran's intent to reschedule the hearing is clear from the June 2009 representative statement.  Thus, while this appeal is on remand, the RO should clarify whether the Veteran still desires a DRO hearing and, if so, take appropriate action to schedule such hearing.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should clarify whether the Veteran still desires a DRO hearing on the issue of service connection for hepatitis C.  If the Veteran responds in the affirmative, then the RO should take the necessary steps to schedule the Veteran for such hearing.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect (preferably, one signed by the Veteran) should be associated with the claims file.  

2.  The RO should obtain from the Bath and Canandaigua VAMCs all outstanding, relevant treatment records that pertain to the Veteran's claim for service connection for hepatitis C, including the reports of any gastroenterology consultations and/or visits , as well as the results of a November 2001 enzyme immunoassay test (referenced in a May 2004 VA examination report), for the period from 1983 through the present from the.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for hepatitis C that is not currently of record.  

This letter should also inform the Veteran of the information and evidence necessary to support a claim for service connection for hepatitis C as secondary to any service-connected disability, and should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  The RO should complete all appropriate development in connection with the Veteran's claim of service connection for a substance abuse disability, including intravenous drug use, as secondary to service-connected PTSD.  After completing all appropriate development, the RO should adjudicate the service connection claim in light of all pertinent evidence and legal authority.

6.  If the claim of service connection for a substance abuse disability is denied, the RO must notify the Veteran and his representative of the denial of the claim in a separate rating decision, and advise them of the Veteran's appellate rights.

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the RO must furnish the Veteran the appropriate time period in which to perfect an appeal, if desired, the Veteran should do so as soon as possible to avoid unnecessary delay in the consideration of the appeal. 

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the above actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the matter of service connection for hepatitis C, to include as secondary to a substance abuse disability, in light of pertinent evidence and legal authority.  

9.  If the claim of service connection for hepatitis C remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes that includes citation to and discussion of all additional legal authority considered (in particular 38 C.F.R. §§ 3.301 and 3.310), along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The RO is advised that it should not return the claims file to the Board until after the Veteran has either perfected an appeal of his claim of service connection for a substance abuse disability, or the time period for doing so has expired, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

